Exhibit 10.2 Resignation of Aaron J. Hashim ROSS MILLER Secretary of State 202 North Carson Street Carson, City, Nevada 89701-4201 Website: secretaryofstate.biz Certificate of Resignation of Officer, Director, Manager, Member, General Partner, Trustee or Subscriber USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Resignation of Officer, Director, Manager, Member, General Partner, Trustee or Subscriber 1.The name and title(s) of person that desires to resign*: AARON J. HASHIM PRESIDENT (Name) (Title(s)) 2.The name and file number of the entity for which resignation is being made: PEBBLE BEACH ENTERPRISES, INC. C20412-2004 (Name of Entity) (File Number) 3.Signature:/s/Aaron J. Hashim * Resignation of one person from one entity per form. FILING FEE:$75.00 PER FORM This form must be accompanied by appropriate fees.
